IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,394


EX PARTE MELVIN CORNELIUS BELL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 88441-A IN THE CRIMINAL DISTRICT COURT
JEFFERSON COUNTY



Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of evading detention, and punishment was assessed at ten  years imprisonment. 
Applicant appealed, and his conviction was affirmed. Bell v. State, No. 09-04-00012-CR
(Tex. App. -- Beaumont, delivered January 22, 2004, no pet.).
	Applicant contends that his plea of guilty was rendered involuntary due to the
ineffective assistance of his counsel.  The record reflects that counsel erroneously informed
Applicant that, in exchange for his plea of guilty, this sentence would run concurrently with
another sentence. The Applicant is entitled to relief.
	The judgment in cause number 88441-A in the Criminal District Court  of Jefferson
County is vacated, and the  Applicant is remanded to the custody of the Sheriff of Jefferson
County to answer the charges set out in the indictment.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions and Parole Divisions. 	
DELIVERED: May 3, 2006
DO NOT PUBLISH